REQUEST FOR RECONSIDERATION/OTHER
Applicant's amendments and arguments have been filed under the AFCP 2.0 program. Upon review of the filed amendments and arguments, the examiner has concluded that the 35 USC 101 rejection set forth in the previous Office Action will be maintained. Applicant argues that the present claims, as amended cannot be performed in the human mind, and therefore are not abstract. The examiner respectfully disagrees. As set forth in the Final rejection, the claim limitations are reciting a sales/commercial activity that is reciting an asset management process wherein a leasing transaction is created.  Specifically, the claims are related to the assigning of assets to a lessee, tracking and assigning policies to such assets and tracking of such assignment. Therefore the claims are considered to fall into the category of being an abstract idea that is a method of organizing human activities. With regard to the amended limitations, which recite providing, on a user interface of the computing device, a representation of each asset in the asset management system; receiving first sensor data associated to at least one asset in the asset management system; based on the received sensor data, updating the representation of the at least one asset on the user interface to indicate the at least one asset is available for leasing; receiving a leasing indication at the computing device, the leasing indication providing that the at least one asset in the asset management system is leased to a lessee, wherein the leasing indication is based on a selection and assignment on the user interface of the at least one asset to the lessee; duplicating an asset record for each of the at least one asset, creating a duplicated record; assigning a policy based on the lessee to the duplicated record; providing a pointer within the asset record to the duplicated record; receiving second sensor data for the at least one asset; applying a policy for a lessor to the second sensor data; applying the assigned policy to process the second sensor data based on a policy for the lessee; and providing separate reports to the lessor and lessee based on the policy for the lessor and the policy for the lessee, Applicant’s argument that this cannot be performed on a user interface, and using sensor data nothing in the claim element precludes the claimed steps from practically being performed in the mind. For example, but for the “on a user interface” language, the claim encompasses the user providing representation of assets (i.e., could be done on paper). The mere nominal recitation of a generic user interface does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Similarly, but for the “sensor” language, the claim encompasses the user receiving asset data (i.e., could be done mentally by observing assets). The mere nominal recitation of a generic sensor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
Next, Applicant argues that the claims are integrated into a practical application. Applicant points to the use of the user interface and sensors. As noted in the Final rejection, this judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of generic computing components (i.e., user interface, computing device, sensors, processor, communications subsystem) that are simply being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using computers such as the generically recited elements pointed out above to receive information and by using a processor and communications subsystem to perform steps that define the abstract idea.  The additional elements are disclosed in the specification as being a generic computing equipment (Specification, [0160-164]; [0035] (any and all sensors)).  The broadly claimed computing device, comprising the processor and communications subsystem and sensors are a link to computer implementation and does not provide a practical application. See MPEP 2106.05(f). The claims recites the additional limitation(s) of receiving sensor data.  This is also taken as a link to execution by computers.
nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
Lastly, Applicant points to Example 42. As noted in the May 2016 Update:

    PNG
    media_image1.png
    240
    678
    media_image1.png
    Greyscale

Thus, the examples are not to be used as a basis for a decision regarding subject matter eligibility. Nevertheless, the examiner asserts that example 42, specifically claim 2 supports the examiners position of ineligibility. Claim 2, like the presently amended claims, recites computer components at a high level of generality and are merely invoked as tools to perform an existing medical records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Unlike claim 1 of example 42, which recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users, the current claim set does not recite 
/JULIE M SHANKER/            Primary Examiner, Art Unit 3689